J-S62010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEATLH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                             Appellee

                        v.

    RANDY SCOTT GLASS

                             Appellant                   No. 317 MDA 2017


        Appeal from the Judgment of Sentence entered January 17, 2017
               In the Court of Common Pleas of Lancaster County
               Criminal Division at No: CP-36-CR-000-2191-2016


BEFORE: STABILE, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                         FILED DECEMBER 21, 2017

        Appellant, Randy Scott Glass, appeals from the January 17, 2017

judgment of sentence imposing six months of probation plus fines and court

costs for driving under the influence of alcohol and driving with an open

alcoholic beverage container.1 We affirm.

        The trial court’s opinion sets forth the pertinent facts:

        In the instant case, witness James McMahan, testified that
        [Appellant] appeared at the door of Mr. McMahan’s residence on
        April 9, 2016, at approximately 7:30 p.m. with bloodshot, red
        eyes. After speaking with [Appellant] and directing him to leave
        the property, Mr. McMahan contacted the police. Officer Troy
        Rogers and Officer Phillip Eck of the Manor Township Police
        testified that they received a dispatch to Mr. McMahan’s property
        at approximately 7:34 p.m. on April 9, 2016 and arrived at the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1    75 Pa.C.S.A. §§ 3802(a)(1) and 3809(a), respectively.
J-S62010-17


     residence about four (4) minutes later. Upon arriving Officer
     Rogers observed [Appellant] sitting in the driver’s seat of the
     vehicle, which was parked in the driveway of Mr. McMahan’s
     residence.

     Upon approaching [Appellant] within his vehicle, Officer Rogers
     testified that he could smell the odor of alcohol coming from within
     the vehicle, that he observed [Appellant] fumble with his wallet to
     retrieve his identification and that [Appellant] was slurring his
     speech and had bloodshot eyes. Officer Eck also testified that
     [Appellant] was slurring his speech and that there was an odor of
     alcohol coming from the vehicle. Officer Eck further testified that
     he could tell, based on his training and experience, that the odor
     was that of alcohol after it has been metabolized, when it
     emanates from the body and not from a container. Officer Rogers
     testified that a glass tumbler was observed in the center console
     of the vehicle with a tan liquid inside of it as well as a partially
     emptied bottle of tequila and an empty Corona beer bottle behind
     the driver’s seat of the vehicle. [Appellant] refused to exit the
     vehicle when asked three (3) times and it took two (2) officers to
     forcibly remove him from the vehicle. After being removed from
     the vehicle, [Appellant] staggered and had trouble holding himself
     up while walking. [Appellant] was not asked to complete field
     sobriety tests because [Appellant] did not appear as if he could
     safely complete those tests due to his inability to walk and
     maintain his balance.

     Both Officer Rogers and Officer Eck have training in the detection
     of persons under the influence of alcohol. Both officers testified
     that their training and experience led them to the conclusion that
     [Appellant] was under the influence of alcohol to the extent that
     he could not safely operate a motor vehicle. When asked,
     [Appellant] admitted that he drove to Mr. McMahan’s residence
     and had arrived only a few minutes before.

     While [Appellant] did not state a specific time that he arrived at
     Mr. McMahan’s residence, he did indicate that it was at some time
     after 7:00 p.m. [Appellant] claimed that he purchased the bottle
     of tequila on his way to Mr. McMahan’s residence, but had not had
     anything to drink prior to arriving or prior to speaking with Mr.
     McMahan. [Appellant] stated that it was only after speaking with
     Mr. McMahan and returning to its vehicle that he opened, poured,
     and began sipping on the tequila. [Appellant] testified that he
     only had a few sips of tequila and does not chug drinks.


                                    -2-
J-S62010-17


Trial Court Opinion, 4/4/17, at 5-7 (footnotes omitted).

      The incident occurred on April 9, 2016. Appellant proceeded to a bench

trial on January 17, 2017.        The court found Appellant guilty of the

aforementioned issues, imposed sentence as set forth above, and this timely

appeal followed.   Appellant challenges the sufficiency of the evidence in

support of both convictions, arguing the Commonwealth failed to prove that

he was intoxicated while driving or that he drove with an open container.

      The applicable standard of review is as follows:

      When evaluating a sufficiency claim, our standard is whether,
      viewing all the evidence and reasonable inferences in the light
      most favorable to the Commonwealth, the factfinder reasonably
      could have determined that each element of the crime was
      established beyond a reasonable doubt. This Court considers all
      the evidence admitted, without regard to any claim that some of
      the evidence was wrongly allowed. We do not weigh the evidence
      or make credibility determinations.       Moreover, any doubts
      concerning a defendant's guilt were to be resolved by the
      factfinder unless the evidence was so weak and inconclusive that
      no probability of fact could be drawn from that evidence.

Commonwealth v. Kane, 10 A.3d 327, 332 (Pa. Super. 2010), appeal

denied, 29 A.3d 796 (Pa. 2011).

      Section 3802 of the Motor Vehicle Code forbids an individual to “drive,

operate, or be in actual physical control of the movement of a vehicle” while

intoxicated. 75 Pa.C.S.A. § 3802(a). Section 3809 forbids “an individual who

is an operator or occupant in a motor vehicle” to possess an open alcoholic

beverage container. 75 Pa.C.S.A. § 3809(a). Appellant argues the evidence




                                    -3-
J-S62010-17


is insufficient because the Commonwealth failed to prove that he opened the

containers or consumed any alcohol until after he parked his vehicle.

      We have reviewed the trial court’s opinion, the applicable law, the

parties’ briefs, and the record. We conclude that the trial court’s April 4, 2017

opinion accurately addresses Appellant’s arguments, and we affirm on the

basis of that opinion. In particular, we note that the trial court, sitting as

finder of fact, found Appellant’s testimony not credible. Furthermore, police

officers arrived on the scene within minutes of McMahan’s call, and the trial

court credited their testimony that Appellant was already intoxicated and that

he smelled of metabolized alcohol. The standard of review requires us to defer

to the fact finder’s credibility determinations and draw all reasonable

inferences in favor of the Commonwealth, as verdict winner. We direct that a

copy of the trial court’s opinion be filed along with this memorandum.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                                      -4-
                                               . · ... ·.··                                                         .·.: .
                                                                                        Circulated 11/27/2017 02:34 PM       '




                                                                                                    ,-
                                                                                                    l>
                                                                                                    z               n
                                                                                                           1')
                                                                                                           c::,


                                                                                                  �lffi �
                                                              .                                     n     -         r
           IN THE COURT OF C0¥MON PL�AS OF LAN GASTER. COUNTY, PENNSYL


         COMMONWEALTH
                                   . . .
                                  CRIMINAL
                                   .
                                            DIVISION

                                OF ?ENNSYLvANIA
                                                 .
                                                            .
                                                                  .
                                                                 · . · �.
                                                                       -t


                                                                                                 g
                                                                                                   = � � z.
                                                                                                           I
                                                                                                                   ::ll:
                                                                                                                   O

                                                                                                                  ('")
                                                                                                 c:      ::z      O
                                                                                                  2:              c:
                vs ...                                                No.   2191-2016
                                                                                                 -4
                                                                                                 ;"                                          BACKGROUND

           Defendant was convicted of one ( 1) count each of driving under the influence

· of alcohol (general impairment),3 defiant- trespass with notice through actual

    communication" and violating the restrictions on alcoholic beverages by possessing

    an open container as the operator of a vehicle on a highway! following a bench ·trial
                                                .              .
    on January 17, 20(7. Defendant's aggregate sentence is six (6) months of probation,

fines and .costs and other relevant conditions.6 On February 16, 20.17, Defendant

filed a Notice of Appeal and pursuant to Pa.R.A.P. I 925(b) Order, Defendant filed

a Concise Statement of Errors Complained of on .Appeal on March 9, 2017.

Defendant challenges his convictions for driving under the influence of alcohol and

for violations of the restrictions on alcoholic beverages claiming that each were not

sufficiently supported by competent evidence,"

                                           DISCUSSION

          Thestandard for reviewing the sufficiency of evidence is well-settled.

          When reviewing a sufficiency of the evidence claim, the appellate court
          must review all of the evidence and all reasonable inferences drawn
          therefrom· in the light most favorable to the Commonwealth, as the
          verdict winner. Evidence will be deemed to support·the verdict when it
          establishes each element of the crime charged and the commission
          thereof by the accused, beyond a reasonable doubt. The
          Commonwealth need not preclude every possibility of innocence or
3 75 Pa.C.S.A. § 3802(a)(l).
4 18 Pa.C.S.A. § 3503(b)(l)(i).
5 75 Pa.C.S.A. §
                 3809(a).
6   See, Sentencing Order, 1 /17/17; Sentencing Conditions Order; 1/17/17.
7 See, Defendant's Concise     Statement of Errors Complained of on Appeal, 3/9/17, 1 I· II.
                                                    2
      establish the defendant's guilt to a mathematical certainty. Finally, the
      trier of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none of
      the evidence.

Com. v. Teems, 14 A.3d 142, 144-45 (Pa.Super. 2013) (citing Commonwealth v,

Toland, 995 A.2d 1242, 1245 (Pa.Super. 2010)) (citations omitted). The burden of

the Commonwealth may be established through wholly circumstantial evidence.

Com. v. Tarrach, 42 A.3d 342, 345 (Pa.Super. 2012). Any doubts as to guilt are to

be resolved by the fact-finder "unless the evidence is so weak and inconclusive that,

as a matter of law, no probability of fact can be drawn from the combined

circumstances." Id An appellate court may not re-weigh the evidence or substitute

their judgment for that of the fact-finder. Id.

I.    Driving Under Influence of Alcohol - General Impairment

      As to the charge of driving under the influence of alcohol with a general

impairment, the Commonwealth must prove that "the accused was driving,

operating, or in actual physical control of the movement of a vehicle during the time

when he or she was rendered incapable of safely doing so due to the consumption of

alcohol." Commonwealth v, Segida, 985 A.2d 871, 879 (Pa. 2009}. In proving

intoxication, "non-expert testimony is admissible to prove intoxication where such

testimony is based upon the witness' observation ... and where the witness can opine

as to whether the defendant was drunk." Com. v. Ragan, 652 A.2d 925, 928

(Pa.Super, 1995). Evidence of intoxication may include, but is not limited to, the
                                            3
.   '




         following: the actions and behavior of the defendant; the defendant's demeanor,

         including towards an officer; and the defendant's physical appearance, particularly

         bloodshot eyes, the odor of alcohol and slurred speech. Com. v. Teems, 74 A.3d at

         145.

                Furthermore, while it is true that Subsection 3802(a)(l) is an "at the time of

         driving" offense, it "provides no specific restraint upon the Commonwealth in the

         manner in which it may prove that an accused operated a vehicle under the influence

         of alcohol to a degree which rendered him incapable of safe driving." Id. The

         Commonwealth's ability to utilize wholly circumstantial evidence applies not only

         to determining whether the defendant was intoxicated to the extent that he or she

         was rendered incapable of safely operating the vehicle, but also to determining

         whether the defendant was driving, operating or in actualphysical control of a motor

         vehicle at the time of such intoxication. Com. v, Williams, 871 A.2d 254, 259

         (Pa.Super. 2005). Such determination is made based upon the totality of the

         circumstances (Id.) and the fact-finder is permitted to rely on his or her experience

        · and common sense when assigning weight to the evidence (Com. v, Teems, 74 A.3d

         at 145). It has been noted that "our jurisprudence does not require fact-finders to

         suspend their powers of logical reasoning or common sense in the absence. of direct

         evidence" but permits them to make "reasonable inferences from circumstantial

         evidence introduced at trial." Com. v, Teems, 74 A.3d at 145.


                                                   4
        In · the instant case, witness, James McMahan, testified that Defendant

· appeared at the door of Mr. McMahan's residence on April 9, 2016 at approximately

 7:30 p.m. with bloodshot, red eyes," After speaking with Defendant and directing

 him to leave the property, Mr. McMahan-contacted �e police.9·o�ficer Troy Rogers

 and Officer Phillip Eck of the Manor Township Police testified that they received a

 dispatch to Mr. Mclvlahan's p�operty at approximately 7:34 p.m. on .April 9; 2016

 and arrived at the residence about four (4) minutes later." Upon arriving Officer

Rogers observed Defendant sitting in the driver's seat of the his vehicle, which was
   .                   .


parked in the driveway of Mr. McMahan's residence.'!

        Upon approaching Defendant within his vehicle, Officer Rogers testified that

_he could smell the odor of alcohol coming from within the vehicle, that he observed

Defendant fumble with his wallet to retrieve his identification and that Defendant

was slurring his speech and had bloodshot eyes.12 Officer Eck also testified that

Defendant was slurring his speech and that there was an. odor of alcohol coming

from the vehicle. 13 Officer Eck further testified that he .could tell, based on his

training and experience, that the odor was that of alcohol after it has been




8  N.T., Criminal Trial, 1/17/17, pp. 8·10, 12.
9  N.T., Criminal Trial, 1/17/17, p. 10.
 10
    N,T., Criminal Trial, 1117/17, pp._ 13, 14·15, 40, 42.
 II N.T., Criminal Trial, 1/17/17, pp. 16�17.
 12 N.T;, Criminal Trial, 1/17/17, pp. 17·18, 34.·
 13 N.T., Criminal Trial, 1,117/17, p, 46.

                                                   5
t   '




          metabolized, when it emanates from the body and not from a container.14 Officer

         Rogers testified that a glass tumbler was observed in the center console ofthe vehicle

         with a   tan liquid inside of it as well as a partially emptied bottle of tequila and an
         empty Corona beer bottle behind the driver's seat of the vehicle. 1 s Defendant refused

         to exit the vehicle when asked three (3) times and it took.two (2) officers to forcibly

         remove him from the vehicle. 16 After being removed from the vehicle, Defendant

         staggered and had trouble holding himselfup while walking.17 Defendant was not

         asked to complete field sobriety tests because Defendantdid not appear as ifhe could

        . safely complete those tests due to his. inability to walk and maintain his balance.18

                Both Officer Rogers and Officer Eck have training in the detection of persons
                                                                                            .
         under the influence of alcohol.19 Both officers testified that their training· and

         experience led them to the conclusion that Defendant was under the influence of

         alcohol to the extent that he could not safely operate a motor vehicle." When asked,

         Defendant admitted that he drove to Mr. Mclvlahan's residence and had arrived only

         a few minutes before. 21




         14
            N.T., Criminal Trial,   1117/17, pp. 41-42, 46.
         IS N.T., Criminal Trial,   1117/17, pp. 18-19; cw. Ex. 6; cw. Ex. 7; cw. Ex. 9.
        16
            N.T., Criminal Trial,   1/17/17, pp. 21-23, 47-48.
        17 N.T., Criminal Trial,    1/17/17, pp. 23-24, 48.
        18
            N.T., Criminal Trial,   1/17/17, pp. 24·25, 35.
        19
            N.T., Criminal Trial,   1/17/17, pp. 14, 28, 40-42.
        20 N.T., Criminal Trial,    1/17/17, pp. 18, 22·23, 24, 52, 55.
        21
            N.T., Criminal Trial,   1/17/17, pp. 18, 21.
                                                          6
..

             While Defendant did not state a specific time that he arrived at Mr.

      McMahan's residence, he did indicate that                ii was at some tii:ne after 7:00 p.m.22

      Defendant claimed that he purchased the bottle of tequila on his way to Mr.

      McMahan's residence, but had not had anything to drink prior to arriving or prior to

      speaking with. Mr. McMahan.23 Defendant testified that it was only after speaking

      with Mr. Mclvlahan and returning to his vehicle that he opened, poured and began

      sipping on the tequila.24 Defendant testified that he only had a few sips of the tequila

      and does not chug drinks.25

            The testimony outlined above clearly indicates that Defendant _.operated his

      vehicle .during the time when he or she was rendered incapable of safely doing so

     · due to the consumption of alcohol. Immediately upon arriving at Mr. McMahan's

      residence, Defendant was exhibiting signs of.being �ntoxicated as testified to my· Mr.

      McMahan. Mere minutes later, Defendant was observed by officers to be exhibiting

      other clear signs of being highly intoxicated,· including having bloodshot eyes,

      slurring his speech, emitting the smell of alcohol, staggering and struggling to

      maintain his balance. All of this was observed mere minutes after Defendant had

      admittedly been driving. The testimony of Officer Rogers, ·Officer Eck and Mr.




      22N.T., Criminal Trial,   1/17/17, pp. 63, 65.
      23N.T., Criminal Trial,   1/17/17, pp .. 63-65, 72, 76, 80.
     24 N.T., Criminal Trial,   1117/17, pp. 68-69.
     25 N.T., Criminal Trial,   1117/17, p. 69.
                                                          7
McMahan wasfound to be credible, while the testimony of Defendant was found to

be not credible. It is simply illogical and unreasonable to believe thatwithin a few
                   .       .
minutes, Defendant became intoxicated to the leve� at which he �as observed having

only taken a few sips of tequila. It is clear, beyond a reasonable doubt, thatDefendant

operated his vehicle during th� time when he or she was rendered incapable_ of safely

doing so due to the consumption of alcohol. ·

II. . Restrictions on Alcoholic Beverages

       This offense is defined as follows:

      . (a) General rule.v-Except as set forth in subsection (b), an individual
        who is an operator .or an occupant in a motor vehicle .may not be in
        possession -of an open alcoholic beverage container or consume a
        controlled substance . �s defined in the, act of April 14, 1972 · (P .L.233,
       ·No.64), known        as
                              _The· Controlled Substance, Drug, Device and
        Cosmetic Act; or an alcoholic beverage in a motor vehicle while the ·
                                                      in
        motor vehicle is located on a highway this Commonwealth.

75 Pa.C.S.A. § 3809(a) (footnote omitted).

       Testimony and evidence at trial revealed beyond a reasonable doubt that

Defendant possessed a partially emptied container of tequila and an empty beer

· container in his vehicle while located on a highway in this Commonwealth. As stated

above, the alcoholic beverage containers were observed in Defendant's vehicle, with

Defendant present, mere minutes after Defendant was admittedly driving on public

roadways.26 Defendant's testimony that he did not open the bo�le ·of tequila until


26N.T.,   Criminal T�ial, 1/17/17, pp. 18-·i9, 21, 63, 65� CW. Ex. 6; CW. Ex. 7; CW. Ex. 9.
                                                  8
after he was parked in Mr. Mclvlahan's driveway was not credible for the reasons

stated above. Furthermore, Defendant himself did not contest the existence of the

open and empty beer bottle in his vehicle at the time he was driving and denied

opening it or consuming it after his arrival.27 Defendant's testimony that he did not

know the beer bottle was in the vehicle despite its presence directly beside the tequila

bottle that he admittedly placed in the vehicle and allegedly opened after the vehicle

was no longer moving was not credible.28 Therefore, it is clear, beyond a reasonable

doubt, that Defendant possessed a partially emptied container of tequila and an

empty beer container in his vehicle while located on a highway in this

Commonweal th.

       For all the foregoing reasons, the judgment of sentence imposed on January

17, 2017 should not be disturbed.

                                                     BY THE CO��
                                                     ��



                                                     HOWARDF. KNISELY
                                                     JUDGE

AITEST:

Copies to:

Kane Podraza, Esq., Assistant Public Defender
Office of the District Attorney                                                   n
                                                                                  u
                                                                                  c
                                                                                  z
                                                                                  -t
                                                                                  ;<
27 N.T., Criminal Trial, 1/17/17, pp. 72-73.                                      -e
28 N.T., Criminal Trial, 1/17/17, pp. 63-65, 68-69, 76, 80; CW. Ex. 6; CW. Ex. 9. :t>


                                                9